FILED
                             NOT FOR PUBLICATION                            JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROLLY STEVANES ENOCH,                            No. 07-72242

               Petitioner,                       Agency No. A093-321-787

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rolly Stevanes Enoch, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order affirming an immigration judge’s

decision denying his application withholding of removal. We have jurisdiction

pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Fakhry v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 524 F.3d 1057, 1062 (9th Cir. 2008), and we deny the petition for

review.

      Enoch did not allege that he experienced past persecution or any harm in

Indonesia. Substantial evidence supports the agency’s denial of withholding of

removal because Enoch did not establish a clear probability of persecution on

account of his Christian religion, see Lolong v. Gonzales, 484 F.3d 1173, 1179 (9th

Cir. 2007) (en banc), or his status as a publisher of a Christian newsletter, see

Fakhry, 524 F.3d at 1066. Substantial evidence also supports the agency’s finding

that Enoch failed to establish a pattern or practice of persecution of Christians in

Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1060-62 (9th Cir. 2009).

      Enoch does not challenge the agency’s denial of his asylum application as

time-barred or the denial of his application for relief under the Convention Against

Torture. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-72242